—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme *852Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge the administrative determination finding him guilty of violating the inmate disciplinary rules against harassment, interfering with an employee and refusing a direct order. The misbehavior report relates that petitioner disregarded the initial order of a facility nurse to stay behind the red line in the holding room. Thereafter, petitioner was heard making derogatory remarks, at which point the nurse ordered petitioner removed from the holding room. The detailed misbehavior report, written by the facility nurse involved in the incident, is sufficient, by itself, to constitute substantial evidence of petitioner’s guilt on all charges (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Harrell v O’Keefe, 241 AD2d 616). Although petitioner offered a differing version of the events and claimed that the remarks were not directed at the nurse at issue and presented witnesses to that effect, it was for the Hearing Officer to assess the credibility of the evidence presented (see, Matter of Morales v Goord, 270 AD2d 549; Matter of Tarbell v Senkowski, 257 AD2d 875).
Cardona, P. J., Crew III, Peters, Carpinello and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.